Name: Commission Implementing Regulation (EU) 2015/1507 of 9 September 2015 amending Council Implementing Regulation (EU) No 1371/2013 extending a definitive anti-dumping duty imposed on imports of certain open mesh fabrics of glass fibres originating in the People's Republic of China to imports consigned, inter alia, from India, whether declared as originating in India or not
 Type: Implementing Regulation
 Subject Matter: international trade;  Asia and Oceania;  competition;  trade;  chemistry
 Date Published: nan

 10.9.2015 EN Official Journal of the European Union L 236/1 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1507 of 9 September 2015 amending Council Implementing Regulation (EU) No 1371/2013 extending a definitive anti-dumping duty imposed on imports of certain open mesh fabrics of glass fibres originating in the People's Republic of China to imports consigned, inter alia, from India, whether declared as originating in India or not THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation) and in particular Articles 11(3) and 13(4) thereof, Whereas: A. MEASURES IN FORCE (1) By Implementing Regulation (EU) No 791/2011 (2), the Council imposed a residual anti-dumping duty of 62,9 % on imports of certain open mesh fabrics of glass fibres originating in the People's Republic of China (the PRC). (2) Following to an anti-circumvention investigation, the above measures were extended to imports of certain open mesh fabrics of glass fibres consigned, inter alia, from India, whether declared as originating in India or not, by Council Implementing Regulation (EU) No 1371/2013 (3) (the extended measures). B. REQUEST FOR A REVIEW (3) The European Commission (the Commission) subsequently received a request for a partial interim review pursuant to Articles 11(3) and 13(4) of the basic Regulation. (4) The request was lodged by Pyrotek India Pvt. Ltd (the applicant), an exporting producer of certain open mesh fabrics of glass fibres from India (the country concerned), and was limited in scope to the possibility of obtaining an exemption from the extended measures. (5) The Commission examined the evidence submitted by the applicant and considered it sufficient to justify the initiation of an investigation pursuant to Articles 11(3) and 13(4) of the basic Regulation. The Commission thus initiated an investigation on 23 September 2014 by publishing a notice of initiation in the Official Journal of the European Union (4). C. PRODUCT UNDER REVIEW (6) The product subject to the present review is open mesh fabrics of glass fibres, of a cell size of more than 1,8 mm both in length and in width and weighing more than 35 g/m2, excluding glass fibre discs, originating in in the People's Republic of China or consigned from India, whether declared as originating in India or not (the product under review), currently falling within CN codes ex 7019 51 00 and ex 7019 59 00. D. INVESTIGATION (a) Investigation period (7) The investigation period covered the period from 1 January 2010 to 30 June 2014, while the reporting period covered the period from 1 July 2013 to 30 June 2014. (8) The Commission officially advised Pyrotek and the representatives of India of the initiation of the review. Interested parties were invited to make their views known and were informed of the possibility to request a hearing. No such request was received. (9) The Commission sent a questionnaire to Pyrotek and received a reply within the given deadline. The Commission sought and verified all the information necessary for the purposes of the review. A verification visit was carried out at the premises of Pyrotek in Chennai and in Pune, India. (b) The applicant (10) The applicant is the Indian subsidiary of the US-based multinational group Pyrotek. The Pyrotek group is a supplier of various sorts of consumables and tools to the metal and aluminium industry. (11) In particular, the applicant produces the product under review in its Indian plant in Chennai and sells it to its related companies in the Union. The related companies in the Union in the majority of the cases further process the product under review and sell the resulting product to the final customers. (c) Findings of the investigation (12) The investigation showed that the applicant started the production of the product under review in August 2011, and confirmed that the applicant was capable of producing the entire quantity that it has exported to the Union since the start of the investigation period of the investigation leading to the imposition of the extended measures. In particular, it was found that the sales volumes were compatible with the production capacity and with the purchase of raw material (yarn). (13) The investigation also showed that the applicant is not related to any exporting producer subject to the measures in force. (14) The investigation further confirmed that the applicant was not engaged in circumvention practices as defined in Article 13 of the basic Regulation. (15) In particular, the investigation established that, although a significant amount of raw material (in particular, yarn) is purchased from the People's Republic of China, this could not be considered to constitute an assembly operation pursuant to article 13(2) of the basic Regulation. (16) In view of these findings, the Commission established that the applicant is a genuine producer of the product under review, and that therefore it should be exempted from the extended measures. E. PROCEDURE (17) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 15(1) of Regulation (EC) No 1225/2009. HAS ADOPTED THIS REGULATION: Article 1 Article 1(1) and (2) of Regulation (EU) No 1371/2013 are replaced by the following:: 1. The definitive anti-dumping duty applicable to all other companies  imposed by Article 1(2) of Regulation (EU) No 791/2011 on imports of open mesh fabrics of glass fibres, of a cell size of more than 1,8 mm both in length and in width and weighing more than 35 g/m2, excluding fibreglass discs, originating in the People's Republic of China, is hereby extended to imports of open mesh fabrics of glass fibres, of a cell size of more than 1,8 mm both in length and in width and weighing more than 35 g/m2, excluding fibreglass discs, consigned from India and Indonesia, whether declared as originating in India and Indonesia or not, currently falling in CN codes ex 7019 51 00 and ex 7019 59 00 (TARIC codes 7019510014, 7019510015, 7019590014 and 7019590015) with the exception of those produced by Montex Glass Fibre Industries Pvt.Ltd (TARIC additional code B942) and by Pyrotek India Pvt. Ltd (TARIC additional code C051). 2. The application of the exemption granted to Montex Glass Fibre Industries Pvt. Ltd and to Pyrotek India Pvt. Ltd shall be conditional upon presentation to the customs authorities of the Member States of a valid commercial invoice, which shall conform to the requirements set out in the Annex to this Regulation. If no such invoice is presented, the anti-dumping duty as imposed by paragraph 1 shall apply. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 September 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 51. (2) Council Implementing Regulation (EU) No 791/2011 of 3 August 2011 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain open mesh fabrics of glass fibres originating in the People's Republic of China (OJ L 204, 9.8.2011, p. 1). (3) Council Implementing Regulation (EU) No 1371/2013 of 16 December 2013 extending the definitive anti-dumping duty imposed by Implementing Regulation (EU) No 791/2011 on imports of certain open mesh fabrics of glass fibres originating in the People's Republic of China to imports of certain open mesh fabrics of glass fibres consigned from India and Indonesia, whether declared as originating in India and Indonesia or not (OJ L 346, 20.12.2013, p. 20). (4) Notice of initiation of a partial interim review of the anti-dumping measures applicable to imports of certain open mesh fabrics of glass fibres originating in the People's Republic of China, as extended to imports consigned from India, whether declared as originating in India or not (OJ C 330, 23.9.2014, p. 8).